--------------------------------------------------------------------------------

GUARANTY AND PLEDGE AGREEMENT

                         GUARANTY AND PLEDGE AGREEMENT (this “Agreement”), dated
as of June 29, 2011, among Lithium Exploration Group, Inc., a Nevada corporation
(the “Company”), Alexander Walsh (the “Pledgor”), and Hagen Investments Ltd., a
limited liability company formed under the laws of [ ] (the “Pledgee”).

W I T N E S S E T H:

                         WHEREAS, the Company and the Pledgee are parties to
that certain Securities Purchase Agreement, of even date herewith (the “Purchase
Agreement”), pursuant to which the Company has or will issue 12% senior
convertible debentures in the aggregate principal amount of $1,500,000.

                         WHEREAS, as a material inducement to the Pledgee to
enter into the Purchase Agreement, the Pledgee has required and the Pledgor has
agreed (i) to unconditionally guarantee the timely and full satisfaction of all
obligations of the Company, whether matured or unmatured, now or hereafter
existing or created and becoming due and payable (the “Obligations”) to the
Pledgee, their successors, endorsees, transferees or assigns under the
Transaction Documents (as defined in the Purchase Agreement) and under those
certain Debentures in the aggregate amount of $1,500,000, to the extent of the
Collateral (as defined in Section 5 hereof), and (ii) to grant to the Pledgee,
their successors, endorsees, transferees or assigns a security interest in the
number of shares of Common Stock owned by the Pledgor as set forth below the
Pledgor’s signature on the signature page hereto (collectively, the “Shares”),
as collateral security for Obligations. Terms used and not defined herein shall
have the meaning ascribed to them in the Purchase Agreement.

                         NOW, THEREFORE, in consideration of the foregoing
recitals, and the mutual covenants contained herein, the parties hereby agree as
follows:

                         1.          Guaranty. To the extent of the Collateral,
the Pledgor hereby absolutely, unconditionally and irrevocably guarantees to the
Pledgee, their successors, endorsees, transferees and assigns the due and
punctual performance and payment of the Obligations owing to the Pledgee, their
successors, endorsees, transferees or assigns when due, all at the time and
place and in the amount and manner prescribed in, and otherwise in accordance
with, the Transaction Documents, regardless of any defense or set-off
counterclaim which the Company or any other person may have or assert, and
regardless of whether or not the Pledgee or anyone on behalf of the Pledgee
shall have instituted any suit, action or proceeding or exhausted its remedies
or taken any steps to enforce any rights against the Company or any other person
to compel any such performance or observance or to collect all or part of any
such amount, either pursuant to the provisions of the Transaction Documents or
at law or in equity, and regardless of any other condition or contingency. The
Pledgor shall have no obligation whatsoever to the Pledgee beyond the Collateral
pledged for the Obligations set forth herein.

--------------------------------------------------------------------------------

                         2.          Waiver of Demand. The Pledgor hereby
unconditionally: (i) waives any requirement that the Pledgee, in the event of a
breach in any material respect by the Company of any of its representations or
warranties in the Transaction Documents, first make demand upon, or seek to
enforce remedies against, the Company or any other person before demanding
payment of enforcement hereunder; (ii) covenants that this Agreement will not be
discharged except by complete performance of all the Obligations to the extent
of the Collateral; (iii) agrees that this Agreement shall remain in full force
and effect without regard to, and shall not be affected or impaired, without
limitation, by, any invalidity, irregularity or unenforceability in whole or in
part of the Transaction Documents or any limitation on the liability of the
Company thereunder, or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever; and (iv) waives diligence, presentment and protest with respect to,
and notice of default in the performance or payment of any Obligation by the
Company under or in connection with the Transaction Documents.

                         3.           Release. The obligations, covenants,
agreements and duties of the Pledgor hereunder shall not be released, affected
or impaired by any assignment or transfer, in whole or in part, of the
Transaction Documents or any Obligation, although made without notice to or the
consent of the Pledgor, or any waiver by the Pledgee, or by any other person, of
the performance or observance by the Company or the Pledgor of any of the
agreements, covenants, terms or conditions contained in the Transaction
Documents, or any indulgence in or the extension of the time or renewal thereof,
or the modification or amendment (whether material or otherwise), or the
voluntary or involuntary liquidation, sale or other disposition of all or any
portion of the stock or assets of the Company or the Pledgor, or any
receivership, insolvency, bankruptcy, reorganization, or other similar
proceedings, affecting the Company or the Pledgor or any assets of the Company
or the Pledgor, or the release of any proper from any security for any
Obligation, or the impairment of any such property or security, or the release
or discharge of the Company or the Pledgor from the performance or observance of
any agreement, covenant, term or condition contained in or arising out of the
Transaction Documents by operation of law, or the merger or consolidation of the
Company, or any other cause, whether similar or dissimilar to the foregoing.

                         4.            Subrogation.

                                        (a)      Unless and until complete
performance of all the Obligations to the extent of the Collateral, the Pledgor
shall not be entitled to exercise any right of subrogation to any of the rights
of the Pledgee against the Company or any collateral security or guaranty held
by the Pledgee for the payment or performance of the Obligations, nor shall the
Pledgor seek any reimbursement from the Company in respect of payments made by
the Pledgor hereunder.

                                        (b)      In the extent that the Pledgor
shall become obligated to perform or pay any sums hereunder, or in the event
that for any reason the Company is now or shall hereafter become indebted to the
Pledgor, the amount of such sum shall at all times be subordinate as to lien,
time of payment and in all other respects, to the amounts owing to the Pledgee
under the Transaction Documents and the Pledgor shall not enforce or receive
payment thereof until all Obligations due to the Pledgee under the Transaction
have been performed or paid. Nothing herein contained is intended or shall be
construed to give to the Pledgor any right of subrogation in or under the
Transaction Documents, or any right to participate in any way therein, or in any
right, title or interest in the assets of the Pledgee.

2

--------------------------------------------------------------------------------

                         5.             Security. As collateral security for the
punctual payment and performance, when due, by the Company of all the
Obligations, the Pledgor hereby pledges with, hypothecates, transfers and
assigns to the Pledgee all of the Shares and all proceeds, shares and other
securities received, receivable or otherwise distributed in respect of or in
exchange for the Shares, including, without limitation, any shares and other
securities into which such Shares may be convertible or exchangeable
(collectively, the “Additional Collateral” and together with the Shares, the
“Collateral”). Simultaneously herewith, the Pledgor shall deliver to the Pledgee
the certificate(s) representing the Shares, stamped with a bank medallion
guarantee, along with a stock transfer power duly executed in blank by the
Pledgor, to be held by the Pledgee as security. Any Collateral received by the
Pledgor on or after the date hereof shall be immediately delivered to the
Pledgee together with any executed stock powers or other transfer documents
requested by the Pledgee, which request may be made at any time prior to the
date when the Obligations shall have been paid and otherwise satisfied in full.

                         6.            Voting Power, Dividends, Etc. and other
Agreements.

                                        (a)      Unless and until an Event of
Default (as set forth in Section 7 hereof) has occurred, the Pledgor shall be
entitled to:

     (i)         Exercise all voting and/or consensual powers pertaining to the
Collateral, or any part thereof, for all purposes;

     (ii)        Receive and retain dividends paid with respect to the
Collateral; and

     (iii)      Receive the benefits of any income tax deductions available to
the Pledgor as a shareholder of the Company.

                                        (b)      The Pledgor agrees that it will
not sell, assign, transfer, pledge, hypothecate, encumber or otherwise dispose
of the Collateral.

                                        (c)      The Pledgor and the Company
jointly and severally agree to pay all costs including all reasonable attorneys’
fees and disbursements incurred by the Pledgee in enforcing this Agreement in
accordance with its terms.

                         7.             Default and Remedies.

                                        (a)      For the purposes of this
Agreement, “Event of Default” shall mean:

     (i)         default in or under any of the Obligations after the
expiration, without cure, of any applicable cure period;

     (ii)        a breach in any material respect by the Company of any of its
representations or warranties in the Transaction Documents; or

3

--------------------------------------------------------------------------------

                         (iii)      a breach in any material respect by the
Pledgor of any of its representations or warranties in this Agreement.

                                        (b)      the Pledgee shall have the
following rights upon any Event of Default:

                         (i)         the rights and remedies provided by the
Uniform Commercial Code as adopted by the State of New York (the “UCC”) (as said
law may at any time be amended);

                         (ii)        the right to receive and retain all
dividends, payments and other distributions of any kind upon any or all of the
Collateral;

                         (iii)      the right to cause any or all of the
Collateral to be transferred to its own name or to the name of its designee and
have such transfer recorded in any place or places deemed appropriate by the
Pledgee; and

                         (iv)      the right to sell, at a public or private
sale, the Collateral or any part thereof for cash, upon credit or for future
delivery, and at such price or prices in accordance with the UCC (as such law
may be amended from time to time). Upon any such sale the Pledgee shall have the
right to deliver, assign and transfer to the purchaser thereof the Collateral so
sold. The Pledgee shall give the Pledgor not less than ten (10) days’ written
notice of its intention to make any such sale. Any such sale, shall be held at
such time or times during ordinary business hours and at such place or places as
the Pledgee may fix in the notice of such sale. The Pledgee may adjourn or
cancel any sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned. In case of any sale
of all or any part of the Collateral upon terms calling for payments in the
future, any Collateral so sold may be retained by the Pledgee until the selling
price is paid by the purchaser thereof, but the Pledgee shall incur no liability
in the case of the failure of such purchaser to take up and pay for the
Collateral so sold and, in the case of such failure, such Collateral may again
be sold upon like notice. The Pledgee, however, instead of exercising the power
of sale herein conferred upon them, may proceed by a suit or suits at law or in
equity to foreclose the security interest and sell the Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction, the Pledgor having been given due notice of all such action. The
Pledgee shall incur no liability as a result of a sale of the Collateral or any
part thereof. All proceeds of any such sale, after deducting the reasonable
expenses and reasonable attorneys’ fees incurred in connection with such sale,
shall be applied in reduction of the Obligations, and the remainder, if any,
shall be paid to the Pledgor.

                              8.            Application of Proceeds; Release.
The proceeds of any sale or enforcement of or against all or any part of the
Collateral, and any other cash or collateral at the time held by the Pledgee
hereunder, shall be applied by the Pledgee first to the payment of the
reasonable costs of any such sale or enforcement, then to reimburse the Pledgee
for any damages, costs or expenses incurred by the Pledgee as a result of an
Event of Default, then to the payment of the principal amount or stated valued
(as applicable) of, and interest or dividends (as applicable) and any other
payments due in respect of, the Obligations. The remainder, if any, shall be
paid to the Pledgor. As used in this Agreement, “proceeds” shall mean cash,
securities and other property realized in respect of, and distributions in kind
of, the Collateral, including any thereof received under any reorganization,
liquidation or adjustment of debt of any issuer of securities included in the
Collateral.

4

--------------------------------------------------------------------------------

                         9.            Representations and Warranties.

                                        (a)      The Pledgor hereby represents
and warrants to the Pledgee that:

     (i)       the Pledgor has full power and authority and legal right to
pledge the Collateral to the Pledgee pursuant to this Agreement and this
Agreement constitutes a legal, valid and binding obligation of the Pledgor,
enforceable in accordance with its terms.

     (ii)      the execution, delivery and performance of this Agreement and
other instruments contemplated herein will not violate any provision of any
order or decree of any court or governmental instrumentality or of any mortgage,
indenture, contract or other agreement to which the Pledgor is a party or by
which the Pledgor and the Collateral may be bound, and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of the Pledgor’s properties pursuant to the provisions of such
mortgage, indenture, contract or other agreement.

     (iii)     the Pledgor is the sole record and beneficial owner of all of the
Shares; and

     (iv)     the Pledgor owns the Collateral free and clear of all Liens.

                                        (b)      The Company represents and
warrants to the Pledgee that:

     (i)        it has no knowledge that any of the representations or
warranties of the Pledgor herein are incorrect or false in any material respect;

     (ii)       all of the Shares were validly issued, fully paid and
non-assessable; and

     (iii)      the Pledgor is the record holder of the Shares.

                              10.       No Waiver; No Election of Remedies. No
failure on the part of the Pledgee to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise by the Pledgee of any right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein provided are cumulative and are not
exclusive of any remedies provided by law. In addition, the exercise of any
right or remedy of the Pledgee at law or equity or under this Agreement or any
of the documents shall not be deemed to be an election of Pledgee’s rights or
remedies under such documents or at law or equity.

5

--------------------------------------------------------------------------------

                              11.      Termination. This Agreement shall
terminate on the date on which all Obligations have been performed, satisfied,
paid or discharged in full.

                              12.      Further Assurances. The parties hereto
agree that, from time to time upon the written request of any party hereto, they
will execute and deliver such further documents and do such other acts and
things as such party may reasonably request in order fully to effect the
purposes of this Agreement. The Pledgee acknowledge that they are aware that
Pledgor shall have no obligations whatsoever to the Pledgee beyond the
Collateral pledged for the Obligations set forth herein, and no request for
further assurance may or shall increase such Obligations.

                              13.      Miscellaneous.

                                        (a)      Modification. This Agreement
contains the entire understanding between the parties with respect to the
subject matter hereof and specifically incorporates all prior oral and written
agreements relating to the subject matter hereof. No portion or provision of
this Agreement may be changed, modified, amended, waived, supplemented,
discharged, canceled or terminated orally or by any course of dealing, or in any
manner other than by an agreement in writing, signed by the party to be charged.

                                        (b)      Notice. Any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section prior to 6:30 p.m. (New York City time) on a Business Day (as defined in
the Purchase Agreement), (ii) the Business Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Agreement later than 6:30 p.m. (New York City
time) on any date and earlier than 11:59 p.m. (New York City time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier services, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices and
communications shall be as follows:

  If to the Company: Lithium Exploration Group, Inc.     3200 N. Hayden Road,
Suite 300     Scottsdale, AZ 85251     Facsimile No.: (480) 641-4794     Attn:
Chief Executive Officer               With copies to: William L. Macdonald    
Macdonald Tuskey     400-570 Granville St.     Vancouver, BC V6C 3P1    
Facsimile No.: (604) 681 4760

6

--------------------------------------------------------------------------------


  If to the Pledgor: Alexander Walsh     Lithium Exploration Group, Inc.    
3200 N. Hayden Road, Suite 300     Scottsdale, AZ 85251     Facsimile No.: (480)
641-4794               If to the Pledgee: Hagen Investments Ltd.     Hibernian
House     Leeward Highway     Providenciales     Turks and Caicos Islands, BWI  
  Facsimile No.: (649) 946-4955     Attn: Hugh O’Neill         With copies to:
Sichenzia Ross Friedman Ference LLP     61 Broadway     New York, NY 10006    
Facsimile No.: (212) 930-9725     Attn: Thomas A. Rose, Esq.

                                        (c)      Invalidity. If any part of this
Agreement is contrary to, prohibited by, or deemed invalid under applicable laws
or regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

                                        (d)      Benefit of Agreement. This
Agreement shall be binding upon and inure to the parties hereto and their
respective successors and assigns.

                                        (e)      Mutual Agreement. This
Agreement embodies the arm’s length negotiation and mutual agreement between the
parties hereto and shall not be construed against either party as having been
drafted by it.

                                        (f)      New York Law to Govern. This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York without regard to the principals of
conflicts of law thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and Federal courts sitting in the city of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court or that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

7

--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties hereto have caused this
Guaranty and Pledge Agreement to be duly executed by their respective authorized
persons as of the date first indicated above.

LITHIUM EXPLORATION GROUP, INC.


By: ____________________________________
       Name:
       Title:

Pledgee:

HAGEN INVESTMENTS LTD.

 

By: ____________________________________
       Name:
       Title:

 

Pledgor:


_______________________________________
Alexander Walsh

Number of Shares subject to this pledge:

_______________________________________

9

--------------------------------------------------------------------------------